Citation Nr: 1746309	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-03 536	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling.

2.  Entitlement to an initial increased rating for a left ankle disability rated as 100 percent, effective April 11, 2010, and 20 percent, effective July 7, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1993 to May 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

These matters were remanded by the Board in July 2017 for a hearing and further development.  Although a claim for entitlement to a total rating based on individual unemployability (TDIU) was also listed on the title page, a review of the record reflects that such claim was not on appeal and appears to have been listed on the title page erroneously.  


FINDING OF FACT

On August 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


